DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 9, 11, 12, 18, 24, 25, 27, 31, 40 and 58-64 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 9, 11, 12, 18, 24, 25, 27, 31 and 40 and the specie that the bacteria was iii) isolated from broccoli and/or lacks myrosinase activity without traverse  in the reply filed on 12/29/2021 is again acknowledged.  The first alternative that the bacteria was isolated from broccoli has been deleted. 
It is noted that the non-elected claims have been canceled.
Claims 1, 2, 4, 9, 11, 12, 18, 24, 25, 27, 31, 40 and 58-64 insofar as they read on the bacteria lacks  myrosinase activity are under examination. 
Withdrawal of Objections and/or Rejections
	The response and amendment filed 4/21/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Suggestion
	It is suggested that the claim 12 parts v) and vi) and claim  61 include the specie name of the bacteria being claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 59-61  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 is drawn to the method of claim 1 where the strains of bacteria of part v) (BF1 and BF2) and part vi) (B1-B5) are strains of deposited  bacteria that lack myrosinase activity. Claims 59 and 60 are drawn  to the method of claim 1 where the lactic acid bacteria is an strain of Leuconostoc mesenteroides strains BF1 and  BF2 comprising one or more of the polymorphisms listed in Table 18 or 19 that differs from ATCC8293 (claim 59); where the lactic acid bacteria is isolated Lactobacillus plantarum strains B1-B5 comprising one or more or all of the polymorphisms listed in Tables 13-17 that differs from ATCC8293 (claim 60). It is noted that the each of the strains of claims 59 and 60 are isolated but  are not disclosed as being deposited in a Budapest-approved depository. Claim 61 is drawn to the method of claim 1 where the lactic acid bacteria is B1 deposited under V17/021731 on 25 September 2017 at the National Measurement Institute Australia where B1 lacks myrosinase activity.
Since said microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. The specification discloses a general method for isolation  of strains B1-B5, BF1 and BF2 at page 40 but does not describe the colonial morphology upon which the colonies were isolated.
If the microorganism of said strains are not so obtainable or available, the requirements of 35 USC 112, first paragraph may be satisfied by a deposit of the microorganisms. For a deposit, the specification must contain the date that the microorganism was deposited, the accession number for the microorganism, the name of the microorganism and the address of where the microorganism was deposited. 
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or hers signature and registration number, stating that the deposit was made under the Budapest Treaty and that  all restrictions imposed by the depositor on the accessibility  to the public of the deposited material will be irrevocably removed upon the granting of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in CFR 1.801-809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over  his or hers signature and registration number, showing that:
1. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address, the depositor is to be identified and the date of deposit is to be stated.

2. States that the deposited material has been accorded a specific (recited) accession number.

3. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

4. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

5. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and  that samples must be stored that would make them available beyond the enforceable life of the patent for which the deposit was made.
 
6.  Provide the date of a viability test and the procedures used to obtain a sample if the test is not done by the depository. 
 
7. A statement that the deposit is capable of reproduction.

Claims 1, 2, 4, 9, 11, 12, 18, 24, 25, 27, 31, 40, 58 and 62-64  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a method for preparing an isothiocyanate product from Brassicacae material that comprises a glucosinolate comprising pre-treating the Brassicacae material to improve the access of myrosinase to the glucosinolate and fermenting the material with a lactic acid bacteria to form the isothiocyanate containing product  (where the elected specie is a bacteria that lacks myrosinase activity) wherein at least one of three pre-treatment methods are applied as recited in claim 1. 
The specification does not provide sufficient written description for the genus of lactic acid bacteria that lack myrosinase activity.
	To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	In the instant case, the specification does not provide sufficient written description for the genus of lactic acid bacteria that lack myrosinase activity. While a function is claimed -- that the lactic acid bacteria lack myrosinase activity -- there is a lack of guidance/support in the claims and/or specification as to what species of lactic acid bacteria lack this particular enzyme  (the structure element of “structure + function” language).  Put another way, Applicant has not shown what structural characteristics of lactic acid bacteria lead to those that lack myrosinase activity. The claims cover all possible lactic acid bacteria that lack this enzyme. The specification lacks written description for this genus with the exception of isolates of strains of L. plantarum that lack myrosinase activity, Leuconostoc mesenteroides strains BF1 deposited  under V17/021735 and strain BF2 deposited under V17/021730, both deposited on 25  September 2017 at the National Measurement Institute Australia. The claims also have written description for isolated strains Pediococcus acidilacti that lack myrosinase activity because four such strains are disclosed by the prior art. The invention  has written description for what is disclosed in the prior art vide infra.
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus with the exceptions as stated supra. Thus,  skilled artisan cannot envision the detailed characteristics of lactic acid bacteria that would lend themselves to lacking myrosinase activity from the instant specification. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In the absence of sufficient recitation of distinguishing identifying characteristics of the genus of lactic acid bacteria in general that lack myrosinase activity, the specification does not provide adequate written description of the claimed genus. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Regarding the prior art, Holley et al. (US 20110045139) tested the ability of strains of four species of lactic acid bacteria to degrade the glucosinolate  sinigrin: 
    PNG
    media_image1.png
    87
    114
    media_image1.png
    Greyscale
, thus demonstrating myrosinase-like activity.  As the degradation activity is the hydrolysis of the thioglucoside bond to produce allyl isothiocyanate (AIT; [0066]), myrosinase-like actiivty is reasonably interpreted to be myrosinase activity. 
At Table 2 (page 10) it can be seen that all strains of L. curvatus and P. pentosaceus had myrosinase activity. Two of the four strains of L. plantarum and four of the five strains of P. acidilacti lacked myrosinase activity. However, myrosinase activity was found in the majority of the lactic acid bacteria strains.
Thus, bacteria lacking myrosinase activity, with the exception of L. plantarum and P. acidilacti, were not found to be reasonably taught or suggested by the prior art of the prior art at the time of filing of the claimed invention.
	Thus, claims 1, 2, 4, 9, 11, 12, 18, 24, 25, 27, 31, 40, 58 and 62-64 lack written description regarding the genus of lactic acid bacteria that lack myrosinase activity with the exception of isolated of strains of L. plantarum that lack myrosinase activity, Leuconostoc mesenteroides strains BF1 deposited  under V17/021735 and strain BF2 deposited under V17/021730, both deposited on 25  September 2017 at the National Measurement Institute Australia and isolated strains Pediococcus acidilacti that lack myrosinase activity. Applicant was not in possession of the full scope of claims 1, 2, 4, 9, 11, 12, 18, 24, 25, 27, 31, 40, 58 and 62-64  at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because it is unclear if  iii), iv) and v) replace the  pre-treatment options a), b) and c) recited in claim 1; or if said options are in addition to (e.g., further comprise) the pre-treatment options in claim 1.
Regarding the options of i) heating and ii) macerating in claim 1, it is unclear if these option are meant to claim that there is further heating after the options a)-c) or if options i) and ii) simply refer to options a) – c). If that is the case then the rejection under 35 USC 112d applies, see below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites in part i) that the method of claim 1 comprises heating and in part ii) that the method of claim 1 comprises macerating. These types of pre-treatment are already claimed in claim 1 with  specific pre-treatment conditions.  The scope of parts i) and ii) of claim 2 are  greater than  claim 1 because  the heating and macerating in claim 2 can apply any types or steps of heating or macerating. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653